DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-7, 14-21, 39 and 40 in the reply filed on April 26, 2022 is acknowledged.
Claim 22-28, 35-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2022.
Application Status
Claims 1-7, 14-21, 39 and 40 are under examination.
Claim 22-28, 35-36 and 38 are withdrawn from examination.
Claim 8-13,29-34 and 37 are cancelled.
Claim 1-7, 14-21, 39 and 40 are rejected. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17-21 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475. See MPEP 2173.05 (q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 14-21, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “functionally enhancing flour” in claims is a relative term which renders the claim indefinite. The term “functionally enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to what metes and bounds does Applicant intend “functionally enhancing” to encompass to meet the limitation. For consideration in the examination, the Examiner’s position of the term “functionally enhancing” is an ability of claimed product, flour with a final water content of about 4% to 10% as an added value to functionally enhanced a finished product, to meet the claim. 
Claim 17-21 provides for the use of functionally enhancing flour, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14-21, 39 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rubio et al. (US 2007/0184175 A1).
Regarding claim 1 and 14, Rubio et al. (Rubio) discloses a whole corn flour comprising a moisture content (final water content) of 7-9% (‘175, [0057]), which is in range with the cited range of about 4% to about 10%.  Rubio discloses the flour is higher nutritional value (‘175, [0062]); hence the flour as an functional food ingredient (‘175, [0076]) is expected as an added value to functionally enhanced a finished product, grain-based food (‘175, [0076]-[0079], [0088]). With respect to claim 14, Rubio’s whole corn flour (functionally enhanced flour) comprising protein and calcium (mineral) (‘175, [0060], Table 1, Nutrient). 
It is noted the claim is to a product, and not a process of making the product. With respect to the limitation of “…produced by extruding a grain precursor having a water content of about 10% to about 15% at an extrusion pressure greater than about 1000 psi…the extruding step is carried out without thermal input beyond heat generated from a changing pressure of extrudate; and the final water content is attained without a post-extrusion water reducing step…”, are product by process limitation, see MPEP 2113, wherein:
MPEP 2113
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 2, 3, 4 and 5, Rubio discloses the whole corn flour comprising milled whole grain corn (single grain) (‘175, [0057]-[0059], Fig. 1). 
Regarding claim 6, 7, 15 and 17, Rubio discloses the claimed product of claim 1. With respect to the limitation of “…wherein the extrusion pressure is greater than about 2000 psi…” in claim 6, “…about 3000 psi…” in claim 7; and “…reduced to a prescribed particle size distribution in a post-extrusion step…” in claim 15; and “…wherein the extruding step is carried out with a single screw extruder…” in claim 16, are product by process limitation, wherein see, MPEP 2113. [i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). With respect to claim 15, Rubio discloses the whole corn flour is re-milled for a homogenous corn flour (‘175, [0059]). 
Regarding claim 17-21, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Rubio disclose the claimed invention as discussed in claim 1. Rubio’s whole corn flour (functionally enhancing flour) is capable of performing the intended use, then it meets the claim.
Regarding claim 39, Rubio discloses food product comprising the whole corn flour (functionally enhancing flour) (‘175, [0076]-[0078], [0088]), wherein the whole corn flour (functionally enhancing flour) comprising endoamylase powder, which is a non-flour food ingredient (‘175, [0052]). 
Regarding claim 40, Rubio discloses food product comprising the whole corn flour (functionally enhancing flour) (‘175, [0076]-[0078], [0088]). Rubio discloses the flour is higher nutritional value (‘175, [0062]), which is expected to have the ability to enhanced digestibility of nutrients and protein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792